Citation Nr: 1224107	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-22 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea cruris.

2.  Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1973 to June 1978.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2007 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2012 the Veteran testified during a Board hearing at a VA office in San Antonio, Texas, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran has indicated that he is currently employed as a postal worker.  As such, the issue of TDIU is not raised in this case.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's tinea cruris involved 2 percent of the total body surface, and was not manifested by any deep, unstable, or painful scars; systemic therapy was not required.

2.  The Veteran's tinea pedis results in functional impairment equal to moderate disability of the feet.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tinea cruris have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7813 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806, 7813 (2011).

2.  Resolving doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for tinea pedis have been met during the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7813 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806, 7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

As the May 2007 rating decision granted service connection for the disabilities on appeal, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3)(no VCAA notice required because of filing of NOD); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required).  As for rating the Veteran's disabilities, the relevant disability rating criteria have been provided to the Veteran, including in the August 2008 statement of the case and the December 2008 and March 2011 supplemental statements of the case.  In a February 2008 VCAA letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson,19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private treatment records.  The Veteran has undergone VA examinations that addressed the rating matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Because the appeals are from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating for Tinea Cruris

A May 2007 rating decision granted service connection for tinea cruris and assigned a noncompensable initial rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813.

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders were amended, effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  However, the Board notes that the RO referenced the October 23, 2008 changes in various RO decisions, and the Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord the highest rating.

With regard to applying the diagnostic criteria in effect at the time of the filing of the Veteran's claim (in August 2006), or prior to October 23, 2008, the Board notes that Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2008).

The Veteran asserts generally that a noncompensable (0 percent) disability rating does not represent the severity of his tinea cruris disability.  At the May 2012 Board hearing the Veteran indicated that his tinea cruris would cause him to scratch and itch.  He said that if he applied medications every other day he could keep the rash under control.  He was taking a cream (Lamisil) for the groin area.

At a March 2007 VA skin examination, the Veteran indicated that he had received treatment throughout the years for a rash in the groin.  Physical examination revealed hyperpigmentation of the upper medial surface of both thighs, but with no active lesions.  It was noted that prior tinea cruris involved 2 percent of the total body surface area.  There was no scarring.  The diagnosis was tinea cruris, currently inactive and with residual hyperpigmentation.

Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is not applicable to the Veteran's appeal.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  There is no medical evidence of record reflecting that the Veteran's tinea cruris results in scars that cause limited motion or are deep.  As such, a higher initial evaluation is not warranted under this diagnostic code.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and that do not cause limited motion.  The Board notes that there is no evidence suggesting that the Veteran's tinea cruris covers an area of 144 square inches.  As such, a compensable rating is not warranted under Diagnostic Code 7802.  38 C.F.R. § 4.118 (2008).

As for other potentially applicable Diagnostic Codes, as the Veteran's tinea cruris is not shown to be unstable, tender, painful on objective demonstration, or productive of any limitation of function, a compensable evaluation under Diagnostic Codes 7803, 7804, or 7805 is not warranted.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7806 provides that a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118 (2008).

The March 2007 VA examiner has noted that no more than 2 percent of the Veteran's entire body is affected by the tinea cruris.  Accordingly, a compensable rating under Diagnostic Code 7806 is not warranted.

At an October 2010 VA skin examination, the examiner noted that the Veteran's crotch had no rash activity but did exhibit hyperpigmentation of the skin.  The hyperpigmentation extended over the inner or medial aspect of the crotch for a distance of 3 1/2 inches including the scrotum; it covered 100 percent of the crotch and 2 percent of the active body surface.  There was no scarring.  The diagnosis was chronic tinea crura.

With regard to applying the diagnostic criteria in effect as of October 23, 2008, the Board notes that Diagnostic Code 7800 evaluates scars or disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is not applicable to the Veteran's claim.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  As noted above, there is no medical evidence of record reflecting that the Veteran's tinea cruris results in scars that cause limited motion or that are deep.  As such, a higher initial evaluation is not warranted under this diagnostic code.  38 C.F.R. § 4.118 (2011).

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and that do not cause limited motion.  The Board notes that the findings from the October 2010 VA skin examination did not reveal that the Veteran's tinea cruris covers an area of 144 square inches.  As such, a compensable rating is not warranted under Diagnostic Code 7802.

As for other potentially applicable Diagnostic Codes, as the Veteran's tinea cruris is not shown to be unstable, tender, or painful on objective demonstration, a compensable evaluation under Diagnostic Codes 7803 and 7804 is not warranted.

Diagnostic Code 7805 provides that scars should be evaluated for any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  With regard to applying the remaining diagnostic codes relating to the skin, the Board finds that there are no other diagnostic code sections which are relevant to this claim or under which the Veteran might receive a rating of 10 percent or more for this condition.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7833 (2011).

Diagnostic Code 7806 provides a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118 (2011).  As noted, the October 2010 VA examiner has indicated that no more of 2 percent of the Veteran's entire body is affected by this condition.  Accordingly, a rating of 10 percent under Diagnostic Code 7806 is not warranted.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning this disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his skin disability according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's skin disability has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's tinea cruris is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a higher rating is warranted.

As such, the Board finds that the preponderance of the evidence is against an initial compensable rating for the Veteran's tinea cruris for any period.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  38 C.F.R. §§ 4.3, 4.7 (2011).

Initial Rating for Tinea Pedis

A May 2007 rating decision granted service connection for tinea pedis and assigned a noncompensable initial rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813.

The Veteran asserts generally that a noncompensable (0 percent) initial disability rating does not represent the severity of his tinea pedis disability.  At the May 2012 Board hearing, the Veteran stated that his feet were often itchy and he would apply medication twice a day, wash them twice a day, and change socks twice a day.  He reported that he had a hard time walking after first getting up or after sitting for a long time.  The Veteran indicated that the skin would break out on the soles of his feet and would sometimes bleed.  He would seek treatment from VA every three months or so for his feet problem.  He noted that it was becoming difficult to walk as his feet were becoming sensitive.  He stated the difficulty with walking was impacting his employment with the post office and he had missed time from work due to his foot problems.  He was taking a cream (Lamisil) for the skin on the top of the feet.  The Veteran stated that his large toenails were thickened and discolored.

An October 2006 private medical record revealed that the Veteran had bilateral toenail fungus. 

At a March 2007 VA skin examination, the Veteran indicated that he had treated his tinea pedis with fungal creams.  Both feet showed minimal maceration in the web spaces with mild desquamation on the palmar surface of the right foot compatible with tinea pedis which involved 0.5 percent of the total body surface area.  The great toenails of both feet were thickened and dystrophic.  There was no scarring or disfiguration.  The diagnosis was tinea pedis which had significantly improved following a course of an antifungal cream.  It was noted that tinea pedis was recurrent. 

In October 2007 the Veteran submitted multiple lay statements indicating that skin problems caused him difficulty in walking.  A co-worker noted that the Veteran would have to get off his feet and rub or rinse his feet in the restroom.

An April 2008 VA treatment record noted that the Veteran had complaints of metatarsalgia that improved with applying ice.

Based on the Veteran's credible testimony and the medical evidence of record, the Board finds that a 10 percent rating for the Veteran's tinea pedis under Diagnostic Code 7801, analogous to scars that cause limitation of motion, is warranted.  The Veteran's tinea pedis has resulted in difficulty in walking.  The Veteran has complained of sensitive feet on a daily basis and has had to treat his tinea pedis on a daily basis.  Lay statements and pictures of the Veteran's feet have tended to confirm the Veteran's assertions of breaking skin and foot pain and some limitation of function of the feet.

In consideration of a rating in excess of 10 percent under the criteria for rating skin disabilities in effect prior to October 23, 2008, the Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is not applicable to the Veteran's appeal for a higher initial evaluation.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck.  A 20 percent evaluation is assigned for scars that cover an area or areas exceeding 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  As findings do not reveal that the Veteran's tinea pedis covers an area of at least 12 square inches, a 20 percent rating is not warranted under Diagnostic Code 7801.

Diagnostic Codes 7802-7804 provide a maximum 10 percent rating and are not for application.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2008).

Diagnostic Code 7806 provides that a 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  VA examiners have not noted that 20 percent of the Veteran's entire body is affected by this condition.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 7806 is not warranted.  38 C.F.R. § 4.118 (2008).

At an October 2010 VA skin examination the Veteran complained of itching of his feet.  Examination revealed no activity except in the folds between the toes covering 1 percent of the total body surface.  The great toes nails were thickened, ridged, brittle with onychomycosis which covered 1 percent of the foot area and 0.5 percent of the total body surface.  There was no scarring or disfigurement.  The diagnosis was tinea pedis with onychomycosis of the great toenails.

With regard to applying the diagnostic criteria in effect as of October 23, 2008, the Board notes that Diagnostic Code 7800 evaluates scars or disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is not applicable to the Veteran's claim.  38 C.F.R. § 4.118 (2011).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck.  A 20 percent evaluation is assigned for scars that cover an area or areas exceeding 12 square inches (77 square centimeters).  38 C.F.R. § 4.118 (2011).  As findings do not reveal that the Veteran's tinea pedis covers an area of at least 12 square inches, a 20 percent rating is not warranted under Diagnostic Code 7801.

Diagnostic Code 7802 provides a maximum 10 percent rating and is not for application.  38 C.F.R. § 4.118 (2011).

Diagnostic Code 7804 provides a 20 percent evaluation for three or four scars that are unstable or painful.  As a finding of three or four scars that are unstable or painful has not been shown, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2011).

Diagnostic Code 7805 provides that scars should be evaluated for any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  With regard to applying the remaining diagnostic codes relating to the skin, the Board finds that there are no other diagnostic code sections which are relevant to this claim or under which the Veteran might receive a rating in excess of 10 percent for this condition.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7807-7833 (2011).

Diagnostic Code 7806 provides a 30 percent rating for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118 (2011).  As noted, findings have not indicated that 20 percent of the Veteran's entire body is affected by this condition.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 7806 is not warranted.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d 1331. Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning this disability.  See Layno, 6 Vet. App. 465.  He is not, however, competent to identify a specific level of disability of his skin disability according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's skin disability has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings, such as the size of the area affected, directly address the criteria under which the Veteran's tinea pedis is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a higher initial rating is warranted.  

In sum, an initial rating of 10 percent, but no higher, for the Veteran's tinea pedis is warranted for the entire initial rating period.  The Board has been mindful of the "benefit-of-the-doubt" rule, and in this case, has resolved doubt in the Veteran's favor.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of a higher initial rating for the Veteran's skin disabilities, the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected tinea cruris and tinea pedis.  The rating criteria specifically provide for ratings based on the presence of such symptoms as tenderness and disfigurement of the feet and skin criteria, including by analogy to scars.  38 C.F.R. § 4.21 (2011).  Because the schedular rating criteria is adequate to rate the Veteran's service-connected disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for tinea cruris is denied.

An initial rating of 10 percent for tinea pedis, for the entire initial rating period, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


